NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  LUIS SANDOVAL ANGULO, Appellant.

                             No. 1 CA-CR 15-0768
                               FILED 8-18-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-156984-001
               The Honorable John Christian Rea, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Terry J. Adams
Counsel for Appellant
                            STATE v. ANGULO
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Chief Judge Michael J. Brown
joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Luis Sandoval Angulo has advised us that the entire record has been
searched, and counsel has been unable to discover any arguable questions
of law. As a result, counsel has filed an opening brief requesting us to
conduct an Anders review of the record. Angulo was given the opportunity
to file a supplemental brief but did not file one.

                                    FACTS1

¶2            Angulo ran into a Food City store on December 2, 2014 and
requested a security guard to call the police. The police responded and met
the man, later identified as Angulo, in front of the store. The police then
arrested Angulo, searched him, and found a plastic bag with what appeared
to be methamphetamine. Angulo later admitted to the police the substance
was amphetamine.

¶3            Angulo was indicted for possession of dangerous drugs and
possession of drug paraphernalia, amongst other charges.2 The State filed
an allegation of prior felony convictions, a notice the offenses were
committed while he was released from confinement and an allegation of
aggravating circumstances. After an unsuccessful settlement conference,
the case went to trial, and the parties agreed, in response to a question from




1 We view the facts in a light most favorable to sustaining the verdict. State
v. Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).
2 Angulo, who was indicted under the name, Luis Angel Angulo Sandoval

and other aliases, was also charged with two counts of misconduct
involving weapons, but those charges were severed, and subsequently
dismissed without prejudice.


                                       2
                          STATE v. ANGULO
                          Decision of the Court

a juror, that Angulo had been lawfully arrested and searched, and the
substance seized for laboratory testing was found to be methamphetamine.

¶4           After the State presented its evidence, it rested, and Angulo
requested the trial court to grant a judgment of acquittal under Arizona
Rule of Criminal Procedure 20. The court heard argument and denied the
motion.

¶5            Angulo then testified in his own defense. He admitted to four
prior felony convictions, which had been ordered sanitized after a hearing
under Arizona Rule of Evidence 609. He told the jury that he was a former
member of the Sinaloa Cartel and that, on the night he was contacted, he
took some drugs from a house occupied by the cartel to give to the police
because he was attempting to leave the cartel.

¶6             The jury convicted Angulo of the two possession charges. The
jury, in the aggravation phase, also found that he was on probation at the
time of these offenses. Subsequently, the superior court found that Angulo
had four prior felony convictions, and then sentenced Angulo to ten years
in prison for possession of methamphetamine, and a concurrent sentence of
three and three-quarter years for possession of drug paraphernalia. He also
received 325 days of presentence credit.

¶7            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                              DISCUSSION

                                    I

¶8           We have read and considered the opening brief. We have
read and considered the entire record for reversible error. The record
reveals Angulo had a lawyer at all stages of the proceedings. The record
also reveals the presence of a Spanish interpreter for Angulo at all
proceedings. All of the proceedings were conducted in compliance with
the Arizona Rules of Criminal Procedure.




                                    3
                             STATE v. ANGULO
                             Decision of the Court

¶9             A jury was selected and we find no improprieties in the
selection or empaneling of the eight jurors and two alternates. The jury, as
the finder of fact, had to resolve whether Angulo was in illegal possession
of methamphetamine, or whether, as he testified, he only possessed the
illegal drug to provide it to the police in the hope they would raid the
cartel’s house. See State v. Piatt, 132 Ariz. 145, 150-51, 644 P.2d 881, 886-87
(1981) (stating the jury has the discretion to determine credibility of
witnesses and to evaluate the weight and sufficiency of the evidence)
(citations omitted). We do not re-weigh the evidence.

¶10           The court also denied Angulo’s Rule 20 motion. We review
the ruling de novo, asking “whether, after viewing the evidence in the light
most favorable to the prosecution, any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” State
v. West, 226 Ariz. 559, 562, ¶ 16, 250 P.3d 1188, 1191 (2011) (quoting State v.
Mathers, 165 Ariz. 64, 66, 796 P.2d 866, 868 (1990)). Based on the evidence
presented during the State’s case-in-chief, the court did not err in denying
the motion.

¶11            At the end of the case, the jury was properly instructed by the
trial court. We review de novo whether instructions to the jury properly
state the law, State v. Glassel, 211 Ariz. 33, 53, ¶ 74, 116 P.3d 1193, 1213 (2005)
(citation omitted), but find no error warranting a new trial.

¶12           Finally, Angulo’s sentence was within the statutory limits.
See Leon, 104 Ariz. at 300, 451 P.2d at 881. Accordingly, we find no
reversible error.




                                        4
                            STATE v. ANGULO
                            Decision of the Court

                                        II

¶13            After this decision is filed, counsel’s obligation to represent
Angulo in this appeal has ended. Counsel must only inform Angulo of the
status of the appeal and his future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Angulo may, if desired, file a motion for reconsideration or petition for
review pursuant to the Arizona Rules of Criminal Procedure.

                               CONCLUSION

¶14           Accordingly, we affirm Angulo’s convictions and sentences.




                           Amy M. Wood • Clerk of the court
                           FILED: AA




                                         5